Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold Announces Option Agreement with HoneyBadger Exploration VANCOUVER, July 23 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") announces that the Company has entered into an agreement with HoneyBadger Exploration Inc. (TSX.V:TUF - "HoneyBadger") to explore for and develop porphyry copper targets in the Yerington porphyry copper district of western Nevada. HoneyBadger has assembled a substantial land package covering over 12,500 acres (5,080 hectares), known as the Yerington West Project. Under the terms of the agreement, Entree may acquire up to an 80% interest in a portion of the Yerington West Project, known as the Blackjack Property. The agreement is subject to completion of due diligence and regulatory approval. Entree may exercise its first option to acquire 51% after incurring minimum expenditures of US$900,000 in the first year of exploration and issuing 37,500 shares and reimbursing HoneyBadger for up to $206,250 of expenditures previously incurred on the property. If results from the initial exploration program are encouraging, the Company may increase its interest by a further 29% (to 80% in total) by making payments of US$375,000 and issuing 375,000 shares within 3 years. Entree has committed to carry HoneyBadger through the completion of 10,000 metres of drilling, including any done within the first year. The Blackjack Property consists of 484 claims covering almost 10,000 acres (4,000 hectares) of prospective ground centred about 8 miles (13 kilometres) west of the town of Yerington, Nevada in an area with excellent infrastructure and a long history of mining. The Yerington district reached prominence after the discovery of copper in 1865. Anaconda Copper produced almost 2 billion pounds of copper from the Yerington Mine, located 4 miles (6 kilometres) to the southeast of the Blackjack Property, between 1952 and 1978.
